TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00657-CV



    Chris Traylor, as Executive Commissioner of the Texas Health and Human Services
     Commission; and the Texas Health and Human Services Commission, Appellants

                                                v.

Diana D., as next friend of KD, a child; Karen G., as next friend of TG and ZM, children;
Guadalupe P., as next friend of LP, a child; Sally L., as next friend of CH, a child; Dena D.,
   as next friend of BD, a child; OCI Acquisition, LLC d/b/a Care Options for Kids;
Connectcare Solutions, LLC d/b/a Connectcare Therapy for Kids; Atlas Pediatric Therapy
        Consultants LLC; and Pathfinder Pediatric Home Care, Inc., Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
        NO. D-1-GN-15-003263, HONORABLE TIM SULAK, JUDGE PRESIDING



                                           ORDER

PER CURIAM

               On April 21, 2016, this Court issued its opinion and judgment, dismissing appellees’

claims asserted against the Texas Health and Human Services Commission and its Executive

Commissioner for lack of jurisdiction. We further reversed and vacated the trial court’s temporary

injunction and dismissed as moot appellants’ rule 24.4 motion to vacate counter-supersedeas

order or, in the alternative, increase counter-supersedeas bond. See Tex. R. App. P. 24.4. On

June 1, 2016, the Texas Supreme Court granted appellees’ unopposed motion to extend time to file

a petition for review from this Court’s opinion and judgment with the Texas Supreme Court and

assigned cause number 16-0405 to the appeal.
               On June 15, 2016, appellees filed an emergency motion for writ of enforcement with

this Court, requesting that this Court issue an order referring an enforcement proceeding to the trial

court pursuant to Rule 29.4 of the Texas Rules of Appellate Procedure. See Tex. R. App. P. 29.4.

On this Court’s request, appellants have filed a response. The parties join issue with the effect of

this Court’s ruling in our opinion on appellants’ rule 24.4 motion. Neither party, however, filed a

motion for rehearing, and the appeal is now pending before the Texas Supreme Court. Rule 29.4

expressly provides that “only the appellate court in which the appeal is pending may enforce the

[interlocutory] order.” Tex. R. App. P. 29.4. Thus, because the appeal is not pending before this

Court, we deny appellees’ emergency motion for writ of enforcement.

       It is ordered June 20, 2016.



Before Justices Puryear, Goodwin, and Field




                                                  2